UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

x
ABDU AL QADER HUSSAIN AL-
MUDAFARI,

Petitioner,

Civil Action No. 05-cv-2185 (RCL)
v.

BARACK H. OBAMA, et al.,

Respondents. .
x

 ORDER HOLDING IN ABEYANCE
RESPONDENTS’ MOTION TO DEEM PROTECTED
INFORMATION HIGHLIGHTED IN THE ACCOMPANYING PROPOSED
PUBLIC FACTUAL RETURN FOR ISN 040

Upon consideration of Respondents’ Motion to Deem Protected Inforrnation Highlighted
in the Accompanying Proposed Public Factual Return for ISN 040 ("Respondents’ Instant
Motion"), and Petitioner’s Consent to Hold in Abeyance that motion, it is hereby:

l. ORDERED that Resp0ndents’ Instant Motion shall be held in abeyance until Judge
Hogan rules on Respondents’ Motion to Amend and for Clarif`ication of the Court’s January l4,
2010 Order Regarding Public Returns (08-mc-442, Dkt. No. 1942) ("Respondents’ Global
Motion");

2. ORDERED that Petitioner shall file his response to Respondents’ Instant Motion

within 21 days of Judge Hogan’s ruling on Respondents’ Global Motion.

SO ORDERED.
7’ / " /" '  C~  
Date Honor‘z{ble Royce C. Lamberth

Chief Judge